Citation Nr: 1826486	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-42 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for unspecified lower joint pain, to include as secondary to service connected lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for unspecified joint pain, bilateral hearing loss, and tinnitus, and granted service connection for lower back pain, assigning a noncompensable rating.

In June 2012, the Veteran filed his notice of disagreement with the aforementioned ratings decision, including the initial rating assigned for the lower back pain, was issued a statement of the case in October 2014, and in December 2014 perfected his appeal to the Board.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in November 2016.  A copy of the transcript is of record.

The issue of entitlement to service connection for unspecified lower joint pain, to include as secondary to service connected lower back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the course of his November 2016 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran indicated he wished to withdraw the appeal from the denial of the claim for entitlement to service connection for bilateral hearing loss.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal from the denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)

I.  Withdrawal of claims

During the August 2016 Board hearing, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for bilateral hearing loss as his audiological examinations indicated normal hearing.  A substantive appeal may be withdrawn on the record at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2017).  As the Board had not yet issued a decision concerning the claim for service connection for bilateral hearing loss, the criteria are met for withdrawal of the appeal from the denial of that claim.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d)(5) (2012).

II.  Tinnitus

The Veteran contends that he suffers from tinnitus as a result of his active duty service where as a field artillery surveyor he was exposed to acoustic noise from artillery fire.  He testified that he first experienced ringing in the ears in February 1999 during his second field exercise and that it has been continuous since that time.  He testified that he never sought treatment for his tinnitus, but did notify his platoon sergeant.  He also stated that he had difficulty hearing his wife because of his tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309(a)).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

A February 2012 disability benefits questionnaire (DBQ) noted a diagnosis for tinnitus.  The Veteran stated that he could not recall when his tinnitus started.  The examiner noted that she could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  However, she did find that the Veteran's tinnitus was less likely than not (less than 50 percent probability) incurred in or caused by service as the hearing test revealed normal hearing.  The audiologist added that it is known that a serviceman can have tinnitus without having hearing loss.

A December 2015 DBQ indicated that the Veteran noticed the onset of tinnitus in February 1999 after jumping out of aircraft and that it is constant and bilateral.  The examiner indicated that she was unable to provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  She stated that in the absence of hearing loss, etiology is unknown; and it cannot be attributed to an acoustic event in service or military noise exposure as no documentation was reported in his service file.

The Veteran is competent to report the observable manifestations of his claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds him to be credible in this regard.  The Veteran's competent testimony as to ringing in the ears, in addition to his February 2012 DBQ demonstrates that the Veteran has a current tinnitus disability.

The Veteran testified that he was exposed to acoustic noise while working as a field artillery surveyor.  The Veteran is competent to assert the occurrence of an in-service injury, to include noise exposure.  See Jandreau, 492 F.3d at 1376-77.  The in-service injury requirement has therefore been met, and the dispositive issue in this case is one of nexus.

The Veteran has provided competent and credible statements with respect to the origin of his tinnitus.  He has stated that he has suffered from tinnitus since active duty and that he notified his platoon sergeant, but never sought treatment.  He also stated that he is oftentimes unable to hear his wife as a result of his tinnitus.  The Veteran is competent and credible to describe the continuity of symptomatology for his hearing loss as it existed from his time of service, and the progressive worsening of symptoms through the years.  See Jandreau, 492 F.3d at 1377.

There is no additional evidence which directly contradicts the Veteran's assertions that he experienced tinnitus during service, and the Board finds no reason to question the veracity of the Veteran's assertions in this regard, thus such assertions are credible.

While the February 2012 examiner stated that she was unable to opine as to the etiology of the Veteran's tinnitus without resorting to mere speculation, she also acknowledged that it is known for a serviceman to have tinnitus without hearing loss, which supports the Veteran's contentions.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The December 2015 examiner stated that the Veteran's tinnitus cannot be attributed to an acoustic event in service or military noise exposure as no documentation was reported in his service file.  However, this opinion is inadequate as the examiner relied solely on a lack of evidence in the service treatment records and did not comment on the Veteran's report of an in-service incurrence or event which caused his tinnitus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").


ORDER

The appeal from the denial of the claim for entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has testified that his lower joint pain is the result of the constant running that was required in service and secondary to service connected coccyx injury.  The Veteran testified that he has been taking OTC medicine for his joint and back pain and that the pain started in service and has continued since service.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159 (c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

As the Veteran has contended that he suffers from lower joint pain as a result of service, or alternately as a result of his service connected lower back pain, a VA examination is needed to determine whether or not his lower joint pain has been caused or aggravated by a service connected disability; or whether his lower joint pain is otherwise due to a disease or injury in service.
 
Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate VA physician.  The physician must review the claims file in conjunction with the examination.

The physician must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current unspecified lower joint pain had its onset during his military service, or is the result of an in-service disease, injury, or event.

The physician must provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current unspecified lower joint pain was either (a) caused or (b) aggravated by a service connected disease or injury.

The physician must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


